DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 12/14/20.
The reply filed 12/14/20 affects the application 16/313,560 as follows:
1.     The rejections of the office action mailed 06/15/20 are maintained. Claims 19-32, the invention of Group I is prosecuted by the examiner.  Claims 33-36 are withdrawn.  
2.     The responsive is contained herein below.
Claims 19-36 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-22, 24-26, 30, 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rozza et al. (Evidence-Based Complementary and Alternative Medicine, Volume 2015, Article ID 439506, 9 pages; of record) in view of Fort et al. (Biochemical Systematics and Ecology 29 (2001) 439 441; of record).
	Claim 19 is drawn to a method of treating or ameliorating diabetes and/or metabolic syndrome, said method comprising administering in a subject in need thereof a therapeutically effective amount of at least one cyanoglucoside according to Formula (I) tautomers, geometrical 
Rozza et al. disclose that several species of Bauhinia are used in traditional medicine for the treatment of gastrointestinal diseases, diabetes, and inflammation, among other conditions (see abstract).  Furthermore, Rozza et al. disclose that a hydroalcoholic extract from the leaves of Bauhinia holophylla is composed mainly of cyanoglucoside and flavonol-O-glycosides derivatives of quercetin and myricetin (abstract). 
The difference between Applicant’s claimed method and the method taught or suggested by Rozza et al. is that Rozza et al. do not disclose whether the cyanoglucoside in Bauhinia species or Bauhinia holophylla is an active ingredient or compound that treats or can treat diabetes. However, Rozza et al. disclose that their Bauhinia holophylla extract is composed mainly of cyanoglucoside and flavonol-O-glycosides derivatives of quercetin and myricetin.
Fort et al. disclose extraction and isolation of the cyanoglucoside lithospermoside from ground air-dried roots of Bauhinia (B. fassoglensis) using ethanol/water solution (see page 440, 2nd paragraph). Furthermore, Fort et al. disclose a composition comprising the cyanoglucoside of the given formula I, lithospermoside with pharmceutical excipients water/methanol (see page 440, 2nd paragraph).  Fort et al. obtains their lithospermoside with a yield of 1.6% and disclose that Cyanoglucosides may prove to be of chemotaxonomic importance to the genus Bauhinia (see page 440, 2nd and 3rd paragraphs).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Rozza et al. and Fort et al., to treat or ameliorate diabetes, comprising administering to a subject in need thereof an amount of at least one cyanoglucoside  skill in the art would reasonably expect that cyanoglucosides and in particular lithospermoside would be an active compound of Bauhinia that treats diabetes, especially since Rozza et al. disclose that Bauhinia are used can treat diabetes and that cyanoglucoside is one of the main compound or compounds of Bauhinia extract and Fort et al. disclose the isolation cyanoglucoside, lithospermoside from Bauhinia and also that cyanoglucosides may prove to be of chemotaxonomic importance to the genus Bauhinia.
One having ordinary skill in the art would have been motivated, in view of Rozza et al. and Fort et al., to treat or ameliorate diabetes, comprising administering to a subject in need thereof an amount of at least one cyanoglucoside such a lithospermoside of the given Formula (I) or a pharmaceutical formulation thereof as taught by Fort et al., especially since one of ordinary skill in the art would reasonably expect that cyanoglucosides and in particular lithospermoside would be an active compound of Bauhinia that treats diabetes, especially since Rozza et al. disclose that Bauhinia are used can treat diabetes and that cyanoglucoside is one of the main compound or compounds of Bauhinia extract and Fort et al. disclose the isolation cyanoglucoside, lithospermoside from Bauhinia and also that cyanoglucosides may prove to be of chemotaxonomic importance to the genus Bauhinia.

Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rozza et al. and Fort et al. as applied to claim 19 above and further in view of Das (Current Hypertension Reports 2004, 6:66-73).
The difference between Applicant’s claimed method and the method taught or suggested by Rozza et al. and Fort et al. is that Applicant’s patient suffers from metabolic syndrome.

condition. Hence, instituting anti-inflammatory measures might be beneficial in preventing or halting the progress of metabolic syndrome X in high-risk populations (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Rozza et al., Fort et al. and Das, to treat or ameliorate diabetes and also treat metabolic syndrome such as metabolic syndrome X in said subject, comprising administering to a subject in need thereof an amount of at least one cyanoglucoside such a lithospermoside of the given Formula (I) or a pharmaceutical formulation thereof as taught by Fort et al., especially since one of ordinary skill in the art would reasonably expect that cyanoglucosides and in particular lithospermoside would be an active compound of Bauhinia that treats diabetes, especially since Rozza et al. disclose that Bauhinia are used can treat diabetes and that cyanoglucoside is one of the main compound or compounds of Bauhinia extract and Fort et al. disclose that isolation cyanoglucoside, lithospermoside from Bauhinia, and also that cyanoglucosides may prove to be of chemotaxonomic importance to the genus Bauhinia; and also because one of ordinary skill in the art would reasonably expect that the cyanoglucoside, lithospermoside would treat inflammation and thus treat metabolic syndrome such as metabolic syndrome X as taught by Das, in said subject.
One having ordinary skill in the art would have been motivated, in view of Rozza et al., Fort et al. and Das, to treat or ameliorate diabetes and also treat metabolic syndrome such as  skill in the art would reasonably expect that cyanoglucosides and in particular lithospermoside would be an active compound of Bauhinia that treats diabetes, especially since Rozza et al. disclose that Bauhinia are used can treat diabetes and that cyanoglucoside is one of the main compound or compounds of Bauhinia extract and Fort et al. disclose that isolation cyanoglucoside, lithospermoside from Bauhinia, and also that cyanoglucosides may prove to be of chemotaxonomic importance to the genus Bauhinia; and also because one of ordinary skill in the art would reasonably expect that the cyanoglucoside, lithospermoside would treat inflammation and thus treat metabolic syndrome such as metabolic syndrome X as taught by Das, in said subject.
Allowable Subject Matter
  Claims 23, 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The method of the claims 23, 27-29 are different to the method disclosed or suggested in prior art and these differences are not suggested in the prior art, nor are obvious over the prior art.  In particular, the method of the claims 23, 27-29 uses or administers compounds that are not used or administered or taught in the prior art, and are not suggest nor are obvious over the prior art.
Response to Arguments
Applicant's arguments with respect to claims 19-32 have been considered but are not found convincing.

However, the above rejection was made by applying Rozza et al. and Fort et al. references. And thus, Rozza et al. do not have to teach or suggest any cyanoglucoside according to Formula (I). More importantly, Rozza et al. disclose that several species of Bauhinia are used in traditional medicine for the treatment of conditions which includes diabetes and that hydroalcoholic extract from the leaves of Bauhinia holophylla is composed mainly of cyanoglucoside and flavonol-O-glycosides derivatives of quercetin and myricetin (abstract). 
Furthermore, Fort et al. disclose the extraction and isolation of the cyanoglucoside lithospermoside from Bauhinia (B. fassoglensis) which of the given formula I, and also disclose that Cyanoglucosides may prove to be of chemotaxonomic importance to the genus Bauhinia.
Consequently, it is obvious to expect that the cyanoglucoside, lithospermoside would treat diabetes since it is one of the main components of the extract of Bauhinia which treats diabetes.
This obviousness is further supported by the fact that Fort et al. disclose that Cyanoglucosides may prove to be of chemotaxonomic importance to the genus Bauhinia, i.e.; implying or suggesting that Cyanoglucosides may be the important compounds that is in plants of the Bauhinia genus. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Rozza et al. and Fort et al., to treat or ameliorate diabetes, comprising administering to a subject in need thereof an amount of at least one cyanoglucoside such a lithospermoside of the given Formula (I) or a pharmaceutical formulation  skill in the art would reasonably expect that cyanoglucosides and in particular lithospermoside would be an active compound of Bauhinia that treats diabetes, especially since Rozza et al. disclose that Bauhinia are used can treat diabetes and that cyanoglucoside is one of the main compound or compounds of Bauhinia extract and Fort et al. disclose the isolation cyanoglucoside, lithospermoside from Bauhinia and also that cyanoglucosides may prove to be of chemotaxonomic importance to the genus Bauhinia.
The Applicant argues that Fort et al. teach that within the genus of Bauhinia there are 300 pantropical species and that the one species studied by Fort et al., B. fassoglensis, is used to treat diarrhea and fever. Fort et al. do not teach or suggest the use of B. fassoglensis or any chemical derived from B. fassoglensis to treat diabetes or metabolic syndrome.
However, the above rejection was made by applying Rozza et al. and Fort et al. references. And thus, it does not matter whether Fort et al. teach that within the genus of Bauhinia there are 300 pantropical species and that the one species studied by Fort et al., B. fassoglensis, is used to treat diarrhea and fever or that Fort et al. do not teach or suggest the use of B. fassoglensis or any chemical derived from B. fassoglensis to treat diabetes or metabolic syndrome. More importantly, Rozza et al. disclose that several species of Bauhinia are used in traditional medicine for the treatment of conditions which includes diabetes and that hydroalcoholic extract from the leaves of Bauhinia holophylla is composed mainly of cyanoglucoside and flavonol-O-glycosides derivatives of quercetin and myricetin (abstract). 
Furthermore, Fort et al. disclose the extraction and isolation of the cyanoglucoside lithospermoside from Bauhinia (B. fassoglensis) which of the given formula I, and also disclose that Cyanoglucosides may prove to be of chemotaxonomic importance to the genus Bauhinia.

This obviousness is further supported by the fact that Fort et al. disclose that Cyanoglucosides may prove to be of chemotaxonomic importance to the genus Bauhinia, i.e.; implying or suggesting that Cyanoglucosides may be the important compounds that is in plants of the Bauhinia genus. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Rozza et al. and Fort et al., to treat or ameliorate diabetes, comprising administering to a subject in need thereof an amount of at least one cyanoglucoside such a lithospermoside of the given Formula (I) or a pharmaceutical formulation thereof as taught by Fort et al., especially since one of ordinary skill in the art would reasonably expect that cyanoglucosides and in particular lithospermoside would be an active compound of Bauhinia that treats diabetes, especially since Rozza et al. disclose that Bauhinia are used can treat diabetes and that cyanoglucoside is one of the main compound or compounds of Bauhinia extract and Fort et al. disclose the isolation cyanoglucoside, lithospermoside from Bauhinia and also that cyanoglucosides may prove to be of chemotaxonomic importance to the genus Bauhinia.
The Applicant argues that the added teachings of Das fail to remedy the defects of the teachings of Rozza et al. and Fort el al. Applicants further note that Das does not teach or suggest
methods of instituting anti-inflammatory measures to treat a multifactorial disorder, such as metabolic syndrome.
However, the above rejection was made by applying Rozza et al., Fort et al. and Das references. More importantly, Das discloses that obesity, atherosclerosis, insulin resistance and hyperinsulinemia, hyperlipidemia, essential hypertension, type 2 diabetes mellitus, and coronary Rozza et al., Fort et al. and Das, to treat or ameliorate diabetes and also treat metabolic syndrome such as metabolic syndrome X in said subject, comprising administering to a subject in need thereof an amount of at least one cyanoglucoside such a lithospermoside of the given Formula (I) or a pharmaceutical formulation thereof as taught by Fort et al., especially since one of ordinary skill in the art would reasonably expect that cyanoglucosides and in particular lithospermoside would be an active compound of Bauhinia that treats diabetes, especially since Rozza et al. disclose that Bauhinia are used can treat diabetes and that cyanoglucoside is one of the main compound or compounds of Bauhinia extract and Fort et al. disclose that isolation cyanoglucoside, lithospermoside from Bauhinia, and also that cyanoglucosides may prove to be of chemotaxonomic importance to the genus Bauhinia; and also because one of ordinary skill in the art would reasonably expect that the cyanoglucoside, lithospermoside would treat inflammation and thus treat metabolic syndrome such as metabolic syndrome X as taught by Das, in said subject.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623